In a proceeding pursuant to CPLR article 78 to compel the Taxi and Limousine Commission, NYC, to extend the time for the submission of an application for a license renewal, the Taxi and Limousine Commission, NYC, appeals from a judgment of the Supreme Court, Kings County (Ruchelsman, J.), dated January 4, 2007, which granted the petition.
Ordered that the judgment is reversed, on the law, with costs, the petition is denied, and the proceeding is dismissed on the merits.
The extraordinary remedy of mandamus will lie only to compel the performance of a ministerial act and only when there exists a clear legal right to the relief sought (see Matter of Legal Aid Socy. of Sullivan County v Scheinman, 53 NY2d 12, 16 [1981]). The petitioner failed to demonstrate a clear legal right to the relief sought. Prudenti, P.J., Fisher, Dillon and Dickerson, JJ., concur.